Proceeding pursuant to CPLR article 78 to review respondent’s determination, which, after a hearing, revoked petitioner’s motor vehicle operator’s license. Determination confirmed, with $50 costs and disbursements, and proceeding dismissed on the merits. The arresting officer testified that the petitioner’s breath smelled of alcohol, his clothes were in disarray and he staggered. Petitioner’s contention that he was not warned of the consequences of his refusal to submit to a chemical sobriety test was an issue of fact and credibility determined at the revocation hearing. The refusal by petitioner to submit to the test was violative of subdivision 2 of section 1194 of the Vehicle and Traffic Law and furnished grounds for revocation of the license (see Matter of Babcock v Melton, 57 AD2d 554; Snyder v Melton, 60 AD2d 575). Latham, J. P., Damiani, Cohalan and O’Connor, JJ., concur.